DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al [US 2010/0198609] in view of Souissi [US 2021/0386326]
Claim 1.  A method for providing an intelligent schedule board for operating rooms in surgical centers and hospitals (the scheduled operation of a patient 9, see Fig. 1, para [0036, 0051]), comprising: displaying an estimated location of a patient on an operating room schedule board (the display 80 to display information including of patient’s location in operating room OR, ICU, ED, etc., see Fig. 2, para [0031, 0036]): displaying status information on the operating room schedule board (the display 80 to display scheduled, the patient’s flow, movement, transferring or discharging of patients, ADT data through the various health care unit or hospital, see Figs. 1, 4-6, para [(0021, 0031, 0033, 0064-0066]); and

automatically updating the schedule dashboard as at least one of the location and the status of the patient changes (the automatically generate alternate scheduling arrangements, see para [0051]).
But Mellin et al fails to disclose tracking an estimated location of a patient including arrival to the surgical center or hospital and locations at a waiting room, a preoperative room, and operating room; and tracking a patient status within the surgery center or hospital.  However, Mellin et al discloses the mechanism in which devices may utilize one or more predictive tools that incorporate the patient flow/movement between health care units/rooms, including operating room OR and intensive care units ICU, emergency unit EU, etc..  These tools provide real-time and future visibility of capacity problems and identify delays in patient discharges and transfers as well as synchronization of schedules (e.g., staffing schedules) across health care units/rooms, and including the velocity of patients moving through OR unit and post anesthesia care unit PACU. There is a need to provide functionality that will allow for sharing between and within units of real time patient information, (see Fig. 1, para [0009, 0047, 0051]).
Souissi suggests that the systems and methods of tracking a patient movements and locations through the full surgical process and selectively publishing related information for use by medical staff and viewing by family in real time, see Fig. 1, para [0012]).  
As the patient is tracked from waiting room (1001), to preop room (1002) to operating room (1003) to recovery room (1004), FIG. 10 depicts the types of information input performed by desktop (109), preOp tablet (106a), PACU tablet (106b) and OR tablet (106c), also illustrates visualization parameters displayed on WR TV (105b), preOp TV (105b) (see Figs. 1-6, 10, para [0060]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the tracking a journey patient movements and in real time location service RTLS at the hospital of Sousissi to the mechanism devices at the hospital of Mellin et al for preventing error prone and inefficiency, which provides a high effective and reliabilities operation functions of the health care facility (see Sousissi, para [0009, 0010]).

Claim 2.  The method of claim 1, wherein the patient location is estimated using an indoor tracking system and wherein the system is a real time location system (the monitoring and tracking a patient in real-time (as the combination of tracking a patient journey movement between Mellin et al and Sousissi in respect to claim 1 above, and see abstract, para [0009]).

Claim 3.  The method of claim 1, wherein the patient status information is entered by staff members by means of at least one of a tablet device, a phone device, and a computer (the PC 100, laptop 130, PDA, phone 110, etc., see Fig. 2, para [0028)). 

Claim 4. Mellin et al fails to disclose the patient status information is entered automatically by means of a computer vision scheme that detects patient status comprising at least one of a start of surgery and an end of surgery. However, Melline et al discloses the processor of the server 150 is also capable of accessing and analyzing data associated with one or more schedules.  The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information. In this regard, the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit. For purposes of illustration and not of limitation, a schedule(s) may include data specifying the operating times for the operating room unit (see para [0038]).  
Sousissi suggests that the system automatically SMS messages to indicate of procedure type 613 and duration of surgery 611, see Fig. 6, para [0050]), and when surgery finishes or completed (see Fig. 7, para [0033, 0053]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the server providing surgery type, operation duration and completed surgery of Sousissi to the server indication of the procedure times for the operating room of Mellin et al for greater effective of surgery procedures and precisely medical operations to a patient.

Claim 6.  The method of claim 1, wherein schedule changes are automatically updated on the schedule board (the automatically updating schedules, see para [0051]).

Claim 7.  The method of claim 6, wherein schedule changes involve moving a procedure from a first operating room to a second operating room (the transferring between two operation rooms (OR) or ED rooms, see para [0042]).

Claim 8.  The method of claim 6, wherein a server sends a notification to staff in an event a schedule is changed (the processor of server 150 displays the change/update schedules related to a patient to nurses or staff members on the display 82, see Figs. 1, 7, 8, para [0068, 0076)).

Claim 9.  The method of claim 1, wherein a notification is sent to an operator prior to schedule changes and wherein the operator approves or rejects the proposed change (the staff member is either confirming or not confirming of a patient's schedules, see Fig. 5, para [0065]).

Claim 10. Mellin et al fails to disclose the tracking system provides input about the time spent by the patient in a waiting room, in a preop room and in an operating room. However, Mellin et al discloses the processor of the server 150 is also capable of accessing and analyzing data associated with one or more schedules. The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information. In this regard, the schedules may consist of data specifying the time and/or waiting times in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit. For purposes of illustration and not of limitation, a schedule(s) may include data specifying the operating times for the operating room unit. The processor may access information in real-time. The processor of the server 150 is capable of analyzing data that is input to any of the schedules in real time, i.e., as the processor receives the information (see para [0012, 0038, 0051]).
Sousissi suggests that the typical tablet 106b deployed in PACU 303 to display information includes physician name 401, type or procedure 404, time spent in PACU 405, time spent in PreOP, time spent inside the OR, Time Out or closing, and patient moves between waiting room 301, see Figs. 4, 5, 8, 9, 11, para [0044, 0047, 0055, 0061]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the time spent in PreOp, OR and waiting room of Sousissi to the all the schedules related to one or more rooms such as OR, ED, ICU, etc., in the hospital of Mellin et al and Sousissi for providing convenience and comfortable to a patient, patient’s relative and hospital’s staff members before and after the patient's procedures without wasting time, since schedules may consist of data specifying the time and/or waiting times in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit.

Claim 11.  A method for maintaining and updating an operating room schedule board, comprising: receiving information of a patient being tracked including an estimated location of a patient including arrival to the surgical center or hospital and locations at a waiting room, a preoperative room, and operating room; detecting changes to an operating room schedule; and automatically updating the board by rescheduling procedures based on the detected change (as the combination of tracking a patient journey movement between Mellin et al and Sousissi in respect to claim 1 above); and receiving information of a patient status within the surgery center or hospital; overlaying patient location and patient status information on an operating room schedule board (the identifying areas of capacity constraints and delays in patient discharges, transfers, initially planned stray and is now overdue/overlap, in real-time within health care units/rooms, see Fig. 5, para [0008, 0051, 0063]).

Claim 12. The method of claim 11, wherein changes to the schedule are caused by at least one of patient delay, surgeon delay, cancelled procedure(s), lack of equipment, and lack of medical staff availability (the delaying, cancellation and lacking staff members, etc., see Fig. 3, para (0009, 0051)).

Claim 13. The method of claim 11, wherein schedule updating uses machine learning to estimate duration of procedures by procedure type and by a particular surgeon performing the surgery and a surgeon’s history of performing similar procedures (the system allows doctors or staff personnel to learn and to make informed decisions for future care and for predicting or determining appropriate level of care or surgery based on the stored of patient’s history health data information and procedures in the memory 86, see Fig. 1, para [0035]).

Claim 14.  The method of claim 11, wherein a schedule server uses machine learning and artificial intelligence to learn and estimate durations of procedures (as cited in respect to claim 13 above, and including the server 150, see Fig. 2, para [0032]).
But Mellin et al fails to disclose the durations based on factors comprising at least one of procedure type, physician, and patient age, and wherein the machine learning estimates a completion time of procedure and the time the patient will be moved out of the operating room.  However, Mellin et al discloses the processor of the server 150 is also capable of accessing and analyzing data associated with one or more schedules.  The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information. In this regard, the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit. For purposes of illustration and not of limitation, a schedule(s) may include data specifying the operating times for the operating room unit (see para [0038]).  
Sousissi suggests that the system automatically SMS messages to indicate of procedure type 613 and duration of surgery 611, see Fig. 6, para [0050]), and when surgery finishes or completed (see Fig. 7, para [0033, 0053]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to implement the server providing surgery type, operation duration and completed surgery of Sousissi to the server indication of the procedure times for the operating room of Mellin et al for greater effective of surgery procedures and precisely medical operations to a patient.

Claim 15.  The method of claim 11, wherein a schedule operator specifies operating room change constraints (the areas of capacity constraints, see para [0008)).

Claim 16.  A system for providing an intelligent schedule board for operating rooms in surgical centers and hospitals, comprising: a server (the server 150, see Fig. 2); and one or more am applications executing on the server including a visualization engine, a tracking engine, and a predictive and optimization engine that: tracks patient location and patient status within the surgical center or hospital and updates the patient location and patient status live as the patient moves through surgery steps wherein the predictive and optimization engine estimates an expected procedure duration based on a learning function that uses a status of surgery, patient information, surgery information, surgeon information, and history of similar surgeries to estimate the expected procedure duration; displays an estimated location of a patient on an operating room schedule board, displays status information on the operating room schedule board, and automatically updates the schedule dashboard as at least one of the location and the status of the patient changes (as the combination of tracking a patient journey movement between Mellin et al and Sousissi in respect to claims 1, 13 and 14 above).

Claim 17. The system of claim 16, wherein server estimates the patient location using an indoor tracking system and wherein the indoor tracking system is a real time location system (the monitoring and tracking a patient in real-time, see abstract, para [(0009, 0028]).

Claim 18. The system of claim 16, wherein the patient status information is entered by staff members by means of at least one of a tablet device, a phone device, and a computer (the PC 100, laptop 130, PDA, phone 110, etc., see Fig. 2, para [0028]), 
and wherein the system makes schedule changes automatically when run in an autonomous mode and sends proposed changes to supervising staff when run in a supervised mode (as cited in respect to claim 1 above, as the automatically generate alternate scheduling arrangements, see para [0051]).

Claim 19.  The system of claim 16, wherein surgery system utilizes inputs from a patient locating/tracking system to automatically visualize patient location on an operating room dashboard and estimate patient readiness for surgery and further uses a learning function that analyzes a large number of procedures to estimate a duration of a given procedure based on past history including an identity of the surgeon performing the surgery, a type of surgery, a type of equipment used, and patient age and health conditions (as the combination of tracking a patient journey movement between Mellin et al and Sousissi in respect to claims 1, 13 above, and including the display 80, see Figs. 1, 4-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al [US 2010/0198609] and Souissi [US 2021/0386326] and further in view of Robbins et al [US 2014/0006943]
Claim 5.  Mellin et al fails to disclose the patient status information is entered by means of a voice recognition scheme. However, Mellin et al discloses the interface(s) can also include at least one user interface that can include one or more earphones and/or speakers, a display 80, and/or a user input interface 82 (also referred to herein as a graphical user interface (GUI)). The display 80 is capable of displaying information
including but not limited to adaptive predictions associated with patient care, information associated with patient flow throughout various units (e.g., operating room (OR), ICU, ED, etc.) of a health care facility (e.g., a hospital), high congestion units/areas (also referred to herein as bottlenecks and/or choke points) within a health care facility, and model and/or predictive staffing changes as well as any impact on medical care capacity. The user input interface 82, in turn, can comprise any of a number of devices allowing the entity to receive data from a user, such as a microphone, a keypad, keyboard, a touch display, a joystick, image capture device, pointing device (e.g., mouse), stylus or other input device (see Fig. 1, para [0031]).
Robbins et al suggests that the hospital operation rooms (OR) comprising event data may be received from a terminal device, or by any other suitable device, including one or more controllers and/or sensors. Examples of suitable devices include, but are not limited to, motion sensors, voice controllers, voice recognition device 438 or systems, physiological monitors such as anesthetic information monitoring systems (AIMS), real- time location systems, remote input devices, etc., see Figs. 3, 4, para [0089, 0102)). Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the voice recognition device/system of Robbins et al to the user input interface with a microphone of Mellin et al and Sousissi for a convenience, greater accuracy and confident to the patient’s operation procedures by identifying/recognizing the voices of a patient, physician and/or nurse staffs during the surgical procedures, especially when their hands are busy during the surgery.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al [US 2010/0198609] and Souissi [US 2021/0386326] and further in view of Laster et al [US 2017/0061375]
Claim 20.   The system of claim 16, wherein the system dynamically changes scheduling of procedures upon detection of a delay start time of a procedure, upon detection of an advance start time of a procedure, upon detection of moving of an operating room for a procedure, and upon detection of a change of support staff for a procedure wherein changes to start time of a procedure or a move to a new operating room needs validation of staff availability (the information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information. In this regard, the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit. For purposes of illustration and not of limitation, a schedule(s) may include data specifying the operating times for the operating room unit (see para [0038]), and including of analyzing to the available number of personnel, nurses and/or staffs, and changing in a schedules, see para [0038, 0039]).  
But Mellin et al fails to disclose the special equipment availability.  However, Mellin et al discloses the schedules may consist of data specifying the time in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit (see para [0089, 0039]).
Laster et al suggests that even if the instruments are not scheduled to be used at the same time, the instruments may not be available because they are being sterilized after use in a prior procedure. By taking into account these factors, the predictive model may indicate probabilities that operating room space, instruments, and other needs will be available, so that a procedure can be appropriately scheduled (see para [0094]).  The scheduler 110 completes the scheduling of the procedure. The scheduler 110 may use information generated in step 216 to identify days, times, and locations that are suitable for carrying out the procedure. For example, the procedure can be scheduled for a time when an operating room is available, instruments predicted to be needed are available, and the physician and other staff are also available (see Fig. 2 step 218, para [0095]).  
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the schedule for instruments available of Laster et al to the operation procedure schedule of Mellin et al and Sousissi for preventing of errors and malfunctions during procedures to provide safety and success operations on a patient.












Response to Arguments
Applicant’s arguments, see the Amendment, filed 12/02/2021, with respect to the rejection(s) of claims 1, 11 and 16 under Mellin et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sousssi in order to make the rejection smoother, as above.

Applicant’s arguments:(A)	Mellin et al fail to disclose or suggest a method for providing an intelligent schedule board for operating rooms that tracks an estimated location of a patient including arrival to the surgical center or hospital and locations at a waiting room, a preoperative room, and operating room, tracks a patient status within the surgery center or hospital, and further automatically updates the schedule dashboard as the location and the status of the patient changes

(B)	Mellin et al fails to provide the specific elements recited in claim 11 with respect to receiving information of a patient being tracked including an estimated location of a patient including arrival to the surgical center or hospital and locations at a waiting room, a preoperative room, and operating room, receiving information of a patient status within the surgery center or hospital, overlaying patient location and patient status information on an operating room schedule board, detecting changes to an operating room schedule, and automatically updating the board by rescheduling procedures based on the detected change. 

(C)	Mellin et al fails to disclose or suggest a system having a server and one or more an applications executing on the server including a visualization engine, a tracking engine, and a predictive and optimization engine that tracks patient location and patient status within the surgical center or hospital and updates the patient location and patient status live as the patient moves through surgery steps wherein the predictive and optimization engine estimates an expected procedure duration based on a learning function that uses a status of surgery, patient information, surgery information, surgeon information, and history of similar surgeries to estimate the expected procedure duration. The system further displays an estimated location of a patient on an operating room schedule board.

(D)	Mellin et al fails to disclose or suggest wherein the system makes schedule changes automatically when run in an autonomous mode and sends proposed changes to supervising staff when run in a Supervised mode in claim 18.

(E)	Mellin et al and Brock-Utne fail to disclose or suggest that that the patient status information is entered automatically by a computer vision scheme that detects patient status comprising a start of a surgery and an end of a surgery. There is no computer vision scheme or system disclosed or suggested by Mellin or Brock-Utne. The cited portion of Brock-Utne at paragraphs 0002 and 0109 only generically discuss the detriments of the use of manual and paper system and fail to specifically recite the use of a computer vision scheme in addition to the other deficiencies of Mellin noted above. See paragraphs 0002 and 0009 of Brock-Utne below (emphasis added):

(F)	With respect to claim 10, Mellin et al and Brock-Utne fail to disclose or suggest that the tracking system provides input about the time spent by the patient in a waiting room, in a preoperative room and in an operating room in addition to the deficiencies noted above with respect to Mellin et al.

(G)	With respect to claim 19 as amended, Mellin et al and Brock-Utne fail to disclose or suggest system that utilizes inputs from a patient locating/tracking system to automatically visualize patient location on an operating room dashboard and estimate patient readiness for surgery and further uses a learning function that analyzes a large number of procedures to estimate a duration of a given procedure based on past history including an identity of the surgeon performing the surgery, a type of surgery, a type of equipment used, and patient age and health conditions.

(K)	Claim 5, Mellin et al has the deficiencies noted above and the cited portions of Robbins et al fail to overcome such deficiencies. Notwithstanding that Robbins et al discloses a voice recognition device 438, with respect to claim 5 Robbins et al still fails to overcome the deficiencies of Mellin noted above.

(L)	With respect to claim 20 as amended, Mellin et al and Robbins et al fail to disclose or suggest that the system dynamically and changes scheduling of procedures upon detection of a delay start time of a procedure, upon detection of an advance start time of a procedure, upon detection of moving of an operating room for a procedure, and upon detection of a change of support staff for a procedure wherein changes to start time of a procedure or a move to a new operating room needs validation of staff availability and special equipment availability. 

Response to the arguments;(A)	It is obvious to combine the tracking a journey patient movements and in real time location service RTLS in a hospital of Sousissi to the computers and mechanism devices at the hospital or health care facilities of Mellin et al for preventing error prone and inefficiency, which provides a high effective and reliabilities operation functions of the health care facility (see Sousissi, para [0009, 0010]).   Since the Mellin et al discloses computer and/or mechanism in which devices may utilize one or more predictive tools that incorporate the patient flow/movement between health care units/rooms, including operating room OR and intensive care units ICU, emergency unit EU, etc., and including the velocity of patients moving through OR unit and post anesthesia care unit PACU in real time.

(B)	As combine of the tracking a journey patient movements and in real time location service RTLS in a hospital between Mellin et al and Sousissi in section (A) above, and further Mellin et al discloses the computers and mechanism devices identify areas of capacity constraints and delays in patient discharges, transfers, initially planned stray and is now overdue/overlap, in real-time within health care units/rooms, see Fig. 5, para [0008, 0051, 0063]).

(C)	As combine of the tracking a journey patient movements and in real time location service RTLS in a hospital between Mellin et al and Sousissi in section (A) above, and further Mellin et al discloses the computers and mechanism devices allow doctors or staff personnel to learn and to make informed decisions for future care and for predicting or determining appropriate level of care or surgery based on the stored of patient’s history health data information and procedures in the memory, see para [0035]).

(D)	Mellin et al discloses the processor of the server 150 is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a health care unit for example.  Schedule changes are oftentimes required when one or more patients cancel a scheduled operation to be conducted by a physician in the operating room, when patients do not show up at their scheduled time or when the velocity of patients moving through units is highly variable such as patients moving through the OR and post anesthesia care unit (PACU) which may ultimately affect scheduling or for any other suitable reasons. Additionally, health care staff such as nurses and physicians work schedules often changes for personal reasons, available personnel staff, due to patient cancellations or a number of other reasons.  The algorithm may use a mixture of deterministic information and stochastic elements to predict the type of patient(s), procedure(s), health care staff members, etc. that are frequently involved in schedule changes and may automatically generate alternative scheduling arrangements (see para [0051, 0076, 0083]).

(E)	It is obvious to one skill in the art before the effective filed date of the invention to implement the server providing surgery type, operation duration and completed surgery of Sousissi to the server indication of the procedure times for the operating room of Mellin et al for greater effective of surgery procedures and precisely medical operations to a patient.

(F)	It is obvious to one skill in the art before the effective file date of the invention to implement the time spent in PreOp, OR and waiting room of Sousissi to the all the schedules related to one or more rooms such as OR, ED, ICU, etc., in the hospital of Mellin et al and Sousissi for providing convenience and comfortable to a patient, patient’s relative and hospital’s staff members before and after the patient's procedures without wasting time, since schedules may consist of data specifying the time and/or waiting times in which medical diagnoses, examinations or procedures, etc. are designated to be performed within the unit.

(G)	As in the argument section (A) and Mellin et al also teaches that the system allows doctors or staff personnel to learn and to make informed decisions for future care and for predicting or determining appropriate level of care or surgery based on the stored of patient’s history health data information and procedures in the memory 86, see Fig. 1, para [0035]).

(K)	It is obvious to one skill in the art before the effective file date of the invention to implement the voice recognition device/system of Robbins et al to the user input interface with a microphone of Mellin et al and Sousissi for a convenience, greater accuracy and confident to the patient’s operation procedures by identifying/recognizing the voices of a patient, physician and/or nurse staffs during the surgical procedures, especially when their hands are busy during the surgery.

(L)	It is obvious to one skill in the art before the effective file date of the invention to implement the schedule for instruments available of Laster et al to the operation procedure schedule of Mellin et al and Sousissi for preventing of errors and malfunctions during procedures to provide safety and success operations on a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spear et al discloses the method, including: receiving, at a server, change data from a mobile device; identifying, using a processor, a set of display elements impacted by the change data; updating, using the processor, the set of display elements according to the change data; storing, in a memory device, a sequential identification associated with the updated set of display elements; receiving, at the server, a request from an end user client for updated information, wherein the request includes a previous sequential identification; determining, using the processor, a delta representing the difference between the sequential identification and the previous sequential identification; generating, using the processor, a set of updated view components for the end user client based on the delta; and communicating, over a network connection, the set of view components to the end user client.		[US 2016/0323417]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
02/02/2022